USDC IN/ND case 3:20-cv-00409-DRL-MGG document 9 filed 05/26/20 page 1 of 6


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 THOMAS DECOLA,

                          Plaintiff,

         v.                                                CAUSE NO. 3:20-cv-409 DRL-MGG

 STARKE COUNTY ELECTION BOARD,

                          Defendant.

                                       OPINION & ORDER

        On May 19, Thomas DeCola, proceeding pro se, filed a preliminary injunction motion to enjoin

an Indiana state court proceeding. A filing by an unrepresented party is to be “liberally construed” and

“must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotations omitted). Mr. DeCola filed his motion without a complaint in

violation of Fed. R. Civ. P. 3. Still, because he proceeds without a lawyer, the court will construe his

motion favorably to him as both a preliminary injunction motion and a complaint for injunctive relief.

See Gebhart v. Wexford Med., 2019 U.S. Dist. LEXIS 204181, 1 (N.D. Ind. Nov. 25, 2019) (Leichty, J.).

The court needs no response. See N.D. Ind. L.R. 65-1(a).

        Mr. DeCola asserts federal and state constitutional claims. He says his due process and free

election rights have been violated as a putative candidate and voter in the Republican Party primary

to be held June 2, 2020 in Starke County. He declared his candidacy earlier this year for three offices

in the primary election—Starke County Treasurer, Railroad Township Precinct Committeeman, and

Republican State Convention Delegate (District 17). After challenges by the party chairman, the Starke

County Election Board held a hearing, sustained the challenges, and struck him from the primary

ballot. Mr. DeCola appealed to the Starke Circuit Court, then to the Indiana Court of Appeals. His

appeals were dismissed.
USDC IN/ND case 3:20-cv-00409-DRL-MGG document 9 filed 05/26/20 page 2 of 6


        Here, Mr. DeCola seeks to enjoin the state court proceedings under 28 U.S.C. § 2283—the

Anti-Injunction Act. “A court of the United States may not grant an injunction to stay proceedings in

a State court except as expressly authorized by Act of Congress, or where necessary in aid of its

jurisdiction, or to protect or effectuate its judgments.” Id. The statute’s purpose is “to make the dual

system of state and federal courts work without ‘needless friction.’” Zurich Am. Ins. Co. v. Superior Court

for State of Cal., 326 F.3d 816, 824 (7th Cir. 2003) (quoting Atl. Coast Line R.R. Co. v. Broth. of Locomotive

Eng’rs., 398 U.S. 281, 286-87 (1970)).

        Mr. DeCola brings this action under 42 U.S.C. § 1983—an “expressly authorized” exception

to the Anti-Injunction Act. Mitchum v. Foster, 407 U.S. 225, 242-43 (1972). Congress “plainly authorized

the federal courts to issue injunctions in § 1983 actions, by expressly authorizing a ‘suit in equity’ as

one of the means of redress.” Id. at 242. Although his claim falls under one exception to the Anti-

Injunction Act, the court must account for principles of equity, comity, and federalism in deciding

whether to enjoin the state court proceeding. See id. at 243; Zurich Am. Ins. Co., 326 F.3d at 824 (court

“must still determine whether an injunction is an appropriate exercise of its authority”).

        Before analyzing the merits of this preliminary injunction motion, however, the court must

first assess its jurisdiction. Federal courts have limited jurisdiction, and the court has an independent

obligation to ensure jurisdiction exists. See Lowrey v. Tilden, 948 F.3d 759, 760 (7th Cir. 2020) (courts

must “take[] jurisdictional issues seriously” and analyze each new filing as a “jurisdictional hawk”).

        The court’s jurisdiction remains confined by Article III of the Constitution, which only

authorizes federal judicial power over “Cases” or “Controversies.” U.S. Const. art. III, § 2, cl. 1. A

federal court cannot decide moot questions. See Calderon v. Moore, 518 U.S. 149, 150 (1996); Worldwide

St. Preachers’ Fellowship v. Peterson, 388 F.3d 555, 558 (7th Cir. 2004). Even with preliminary injunction

motions, mootness remains a “threshold jurisdictional question.” Id. (citing North Carolina v. Rice, 404

U.S. 244, 246 (1971)). Mr. DeCola says he wants an injunction “to stay [a] state court proceeding,” but


                                                      2
USDC IN/ND case 3:20-cv-00409-DRL-MGG document 9 filed 05/26/20 page 3 of 6


no proceedings seem to be ongoing. Of course, he has control over whether he files for transfer before

the Indiana Supreme Court. The state court proceedings otherwise appear to have concluded. As a

matter of constitutional law, the court cannot stay a proceeding that no longer exists. See id.

        That said, construing this preliminary injunction motion liberally, Mr. DeCola also seeks to

suspend the state court judgment upholding the Starke County Election Board’s decision. That issue

isn’t moot. Instead, the Rooker-Feldman doctrine precludes the court’s review. See D.C. Ct. of Appeals v.

Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923); see also Zurich Am.

Ins. Co., 326 F.3d at 821 (“Rooker-Feldman doctrine is jurisdictional”).

        The Rooker-Feldman doctrine prohibits federal courts from reviewing state court decisions,

recognizing that Congress has empowered only the United States Supreme Court to exercise appellate

authority to reverse or modify a state court judgment. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 284-85 (2005). The doctrine applies when the “state court’s judgment is the source of the

injury” about which a plaintiff complains in federal court. Harold v. Steel, 773 F.3d 884, 885 (7th Cir.

2014). It precludes jurisdiction “over cases brought by state court losers challenging state court

judgments rendered before the district court proceedings commenced.” Sykes v. Cook Cty. Circuit Court

Prob. Div., 837 F.3d 736, 741 (7th Cir. 2016) (citing Exxon Mobil, 544 U.S. at 284). The doctrine applies

to claims for damages and injunctive relief. Swanson v. Indiana, 23 F. Appx. 558, 559 (7th Cir. 2001).

        For the doctrine to apply, the state court judgment must be directly challenged or “inextricably

intertwined” with the federal court lawsuit. Swartz v. Heartland Equine Rescue, 940 F.3d 387, 390-91 (7th

Cir. 2019). Cautious that the “inextricably intertwined” analysis might at times blur with preclusion

doctrines, the court asks the doctrine’s “vital question”—whether the plaintiff “seeks the alteration of

a state court’s judgment.” Milchtein v. Chisholm, 880 F.3d 895, 898 (7th Cir. 2018). “A litigant dissatisfied

with the decision of a state tribunal must appeal rather than file an independent suit in federal court.”

Alpern v. Lieb, 38 F.3d 933, 934 (7th Cir. 1994). He cannot avoid Rooker-Feldman by casting his


                                                     3
USDC IN/ND case 3:20-cv-00409-DRL-MGG document 9 filed 05/26/20 page 4 of 6


complaint in the form of a civil rights or constitutional deprivation action. See Ritter v. Ross, 992 F.2d

750, 754 (7th Cir. 1993).

        Mr. DeCola directly challenges the underlying state court judgment. Indeed, he argues that the

Indiana Court of Appeals issued an “abusive decision,” that it lacked “substantial justice” in its

decision-making, and that it “incompetently added an incorrect presumption.” He says his

constitutional rights “have been violated by a malicious comity of Indiana state [court] action.” He

filed a separate notice in state court indicating that he is averring “great, immediate, and irreparable

loss” in federal court because of the state court action. He asks the court to enjoin and stay the Indiana

state court proceedings and then alter their judgment by ordering the Starke County Election Board

to reinstate his primary candidacy. The court lacks the authority to take such action in review of a state

court judgment. See Skinner v. Switzer, 562 U.S. 521, 532-33 (2011); Bauer v. Koester, 951 F.3d 863, 866

(7th Cir. 2020). Without jurisdiction, the court must deny the motion and dismiss this case.

        The merits of the preliminary injunction motion would fare no better. To obtain injunctive

relief, Mr. DeCola must demonstrate some likelihood of succeeding on the merits, irreparable harm

without a preliminary injunction, and the absence of an adequate remedy at law. Abbott Labs. v. Mead

Johnson & Co., 971 F.2d 6, 11 (7th Cir. 1992). Only when these three elements have been shown must

the court consider “the irreparable harm the non-moving party will suffer if preliminary relief is

granted, balancing that harm against the irreparable harm to the moving party if relief is denied” and

“the public interest, meaning the consequences of granting or denying the injunction to non-parties.”

Id. at 11-12.

        To establish a likelihood of success on the merits, Mr. DeCola must show that he has a “better

than negligible” chance of success on the merits for his claim. Girl Scouts of Manitou Council, Inc. v. Girl

Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1096 (7th Cir. 2008). He has not met that burden here. He

says he believes he is the victim of a civil conspiracy within the Indiana judiciary that has deprived him


                                                     4
USDC IN/ND case 3:20-cv-00409-DRL-MGG document 9 filed 05/26/20 page 5 of 6


of his rights and afforded him only sham proceedings. As presented today, the record belies that claim

and lacks the requisite showing for such an extraordinary remedy as a preliminary injunction. See Orr

v. Shicker, 953 F.3d 490, 502 (7th Cir. 2020). “A preliminary injunction is an extraordinary remedy

never awarded as of right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).

        Further restraining federal authority here is the United States Supreme Court’s declaration that

even though an injunction “may issue under the Anti-Injunction Act does not mean that it must issue.”

Chick Kam Choo v. Exxon Corp., 486 U.S. 140, 151 (1988). Principles of equity, comity, and federalism

favor the denial of an injunction against the state proceedings. See Mitchum, 407 U.S. at 243; Younger v.

Harris, 401 U.S. 37, 45 (1971).

        That leaves Mr. DeCola’s motion to seal. Generally, “the record of a judicial proceeding is

public.” Jessup v. Luther, 277 F.3d 926, 927 (7th Cir. 2002). That presumption can be overridden if the

privacy interest of a litigant predominates in the particular case. Citizens First Nat’l Bank of Princeton v.

Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999). The movant must show good cause. Id. The court

may not simply rubber stamp a motion to seal. Id. Mr. DeCola has not established good cause. Most

all materials within his compilation of exhibits are public records already. The motion must be denied.

        Though Mr. DeCola cannot proceed on this motion (construed also as his complaint), he may

file an amended complaint. See Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018); Luevano

v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1024 (7th Cir. 2013). He may do so only if he can address the

issues within this opinion and ensure the court’s subject matter jurisdiction, appreciating the time

sensitivity of the relief he seeks. Mr. DeCola has proven skilled in filing materials in state court and

now here; but, if helpful, he may obtain a copy of the court’s approved form – Civil Complaint (INND

Rev. 8/16) – on the court’s website to assist with any amended complaint he might choose to file.

        Accordingly, the court DENIES Mr. DeCola’s preliminary injunction motion (ECF 1) and

DENIES his motion to seal (ECF 4). The court GRANTS Mr. DeCola until June 16, 2020 to file an


                                                     5
USDC IN/ND case 3:20-cv-00409-DRL-MGG document 9 filed 05/26/20 page 6 of 6


amended complaint, if he so desires, and CAUTIONS him that, if he chooses not to file an amended

complaint or respond, this case will be dismissed without further notice because he cannot proceed

in federal court based on the current pleading.

       SO ORDERED.

       May 26, 2020                                   s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                  6
